DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 2/19/2021.
Claims 1-16 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/19/2021 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panja (USPN 7,518,511) in view of Admitted Prior Art.
Consider claims 1 and 10, Panja discloses a wireless communication device (see figure 4 (reproduced below for convenience)) and a corresponding method, having an associated first serial code (see col. 1 lines 54-65 and col. 3 lines 55-67, wherein disclosed is said method), comprising: 
(Examiner submits that it is inherent that the control nodes comprise receivers in order to receive the data across and through the network) configured to receive a second serial code, different from the first serial code, from a second wireless communication device different from the wireless communication device (see col. 1 lines 54-65  and col. 3 lines 55-67: a plurality of control nodes are constructed at locations where it is desirable to monitor in real time the arrival and departure of RFID tagged assets, and each control node takes readings from the RFID antennae and transmits a message over a broadband network (e.g., the Internet) for each arrival or departure of a tagged asset, such message to be received by the RFID Tracking Server. The item tracking data messages can also be stored temporarily on a local data storage medium on the node computer in case the network is non-functional; see col. 5 lines 33-45: figure 9 shows a diagram of a peer-to-peer model whereby the functions of the described system can be distributed to multiple trading partners in a supply chain. Each participant: a) implements one or more control nodes for reading RFID tags and transmitting information to an RFID Tracking Server; b) utilizes an administrative data update program to periodically update their reference data and other information as described with respect to figure 8; thus, if a peer-to-peer model is used in which each participant implements one or more control nodes for reading RFID tags and transmitting information the RFID Tracking Server, then each participant would receive a second (or third or more) serial code from a second (or more) device and transmit the respective serial codes); 
(Examiner submits that it is inherent that the control nodes comprise a processor) configured to: 
store the second serial code received by the receiver in a memory (see col. 3 lines 55-67: The item tracking data messages can also be stored temporarily on a local data storage medium on the node computer in case the network is non-functional), 
acquire the first serial code and the second serial code from the memory; and a transmitter configured to transmit the first serial code and the second serial code (see col. 5 lines 33-45: transmitting the data messages to the RFID Tracking Server).

    PNG
    media_image1.png
    458
    491
    media_image1.png
    Greyscale

 	Panja does not specifically disclose a device that starts up intermittently.
(see paragraph 4 of the applicant’s published specification: the wireless communication device starts up about once every few hours and wirelessly transmits a serial code of its own product). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings the applicant’s admitted prior art. The motivation to combine these references is to reduce battery consumption (see paragraph 4 of the applicant’s published specification).

Consider claims 2 and 11, Panja discloses receiving a third serial code different from the first serial code from a third wireless communication device different from the wireless communication device (see col. 5 lines 33-45: figure 9 shows a diagram of a peer-to-peer model whereby the functions of the described system can be distributed to multiple trading partners in a supply chain. Each participant: a) implements one or more control nodes for reading RFID tags and transmitting information to an RFID Tracking Server; b) utilizes an administrative data update program to periodically update their reference data and other information as described with respect to figure 8; thus, if a peer-to-peer model is used in which each participant implements one or more control nodes for reading RFID tags and transmitting information the RFID Tracking Server, then each participant would receive a second (or third or more) serial code from a second (or more) device and transmit the respective serial codes).

Consider claims 4 and 13, although Panja discloses receiving a third serial code different from the first serial code from a third wireless communication device different from the wireless communication device (see col. 5 lines 33-45: figure 9 shows a diagram of a peer-to-peer model whereby the functions of the described system can be distributed to multiple trading partners in a supply chain. Each participant: a) implements one or more control nodes for reading RFID tags and transmitting information to an RFID Tracking Server; b) utilizes an administrative data update program to periodically update their reference data and other information as described with respect to figure 8; thus, if a peer-to-peer model is used in which each participant implements one or more control nodes for reading RFID tags and transmitting information the RFID Tracking Server, then each participant would receive a second (or third or more) serial code from a second (or more) device and transmit the respective serial codes), and transmitting the second and third serial codes (see col. 5 lines 33-45), Panja does not specifically disclose transmitting codes which are received during a present start-up period or during a next start-up period of the wireless communication device.
Applicant’s admitted prior art discloses transmitting codes which are received during a present start-up period or during a next start-up period of the wireless communication device (see paragraph 4: “in order to reduce battery consumption, the wireless communication device starts up about once every few hours and wirelessly transmits a serial code of its own product.”).
(see paragraph 4 of the applicant’s published specification).

Consider claims 7 and 16, although Panja discloses receiving a third serial code different from the first serial code from a third wireless communication device different from the wireless communication device (see col. 5 lines 33-45: figure 9 shows a diagram of a peer-to-peer model whereby the functions of the described system can be distributed to multiple trading partners in a supply chain. Each participant: a) implements one or more control nodes for reading RFID tags and transmitting information to an RFID Tracking Server; b) utilizes an administrative data update program to periodically update their reference data and other information as described with respect to figure 8; thus, if a peer-to-peer model is used in which each participant implements one or more control nodes for reading RFID tags and transmitting information the RFID Tracking Server, then each participant would receive a second (or third or more) serial code from a second (or more) device and transmit the respective serial codes), Panja does not specifically disclose communicating with a second and third communication devices or a base station during a start-up period.
Applicant’s admitted prior art discloses communicating with a second and third communication devices or a base station during a start-up period (see paragraph 4: “in order to reduce battery consumption, the wireless communication device starts up about once every few hours and wirelessly transmits a serial code of its own product.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of the applicant’s admitted prior art. The motivation to combine these references is to reduce battery consumption (see paragraph 4 of the applicant’s published specification).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panja (USPN 7,518,511) in view of Admitted Prior Art and Hashem (USPAN 2002/0122403). 
Consider claims 5 and 14, although Panja discloses that the wireless device has a first serial code (see above), Panja in view of the admitted prior art do not specifically disclose determining that a transmission timing is based on the first serial code.
Hashem teaches determining that a transmission timing is based on a code (see paragraph 96: assignment of transmission time slots and transmission duration based on the assigned codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of Hashem. The motivation to combine these references is to provide a method for assigning communication time slots and spreading codes based on one or more performance characteristics (see paragraph 3 of Hashem).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Panja (USPN 7,518,511) in view of Admitted Prior Art and Yang (USPAN 2012/0099543). 
Consider claims 6 and 15, although Panja discloses that the wireless communication device and the second and third wireless communication devices (see above), and although the applicant’s admitted prior art teaches starting up for a predetermined period of time (see paragraph 4 of applicant’s published specification: “starts up about once every few hours and wirelessly transmits a serial code of its own product”), Panja in view of the admitted prior art do not specifically disclose devices starting up simultaneously at a predetermined time. 
Yang teaches starting up simultaneously at a predetermined time (see paragraph 3: terminals may wake up simultaneously at a predetermind point in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of Yang. The motivation to combine these references is to provide a method for a terminal using resource allocation (see paragraph 1 of Yang).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panja (USPN 7,518,511) in view of Admitted Prior Art and Matsumoto (USPAN 2012/0178367).
Consider claim 8, Panja discloses a system for performing wireless transmission of a first serial code and a second serial code (see figure 4 (reproduced below for convenience)) comprising: 
(see figure 4) and
a receiver (Examiner submits that it is inherent that the control nodes comprise receivers in order to receive the data across and through the network) configured to receive a second serial code, different from the first serial code, from a second wireless communication device different from the wireless communication device (see col. 1 lines 54-65  and col. 3 lines 55-67: a plurality of control nodes are constructed at locations where it is desirable to monitor in real time the arrival and departure of RFID tagged assets, and each control node takes readings from the RFID antennae and transmits a message over a broadband network (e.g., the Internet) for each arrival or departure of a tagged asset, such message to be received by the RFID Tracking Server. The item tracking data messages can also be stored temporarily on a local data storage medium on the node computer in case the network is non-functional; see col. 5 lines 33-45: figure 9 shows a diagram of a peer-to-peer model whereby the functions of the described system can be distributed to multiple trading partners in a supply chain. Each participant: a) implements one or more control nodes for reading RFID tags and transmitting information to an RFID Tracking Server; b) utilizes an administrative data update program to periodically update their reference data and other information as described with respect to figure 8; thus, if a peer-to-peer model is used in which each participant implements one or more control nodes for reading RFID tags and transmitting information the RFID Tracking Server, then each participant would receive a second (or third or more) serial code from a second (or more) device and transmit the respective serial codes); 
a processor (Examiner submits that it is inherent that the control nodes comprise a processor) configured to: 
store the second serial code received by the receiver in a memory (see col. 3 lines 55-67: The item tracking data messages can also be stored temporarily on a local data storage medium on the node computer in case the network is non-functional), 
acquire the first serial code and the second serial code from the memory; and a transmitter configured to transmit the first serial code and the second serial code (see col. 5 lines 33-45: transmitting the data messages to the RFID Tracking Server).

    PNG
    media_image1.png
    458
    491
    media_image1.png
    Greyscale


 	 The admitted prior art discloses a device that starts up intermittently (see paragraph 4 of the applicant’s published specification: the wireless communication device starts up about once every few hours and wirelessly transmits a serial code of its own product). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of the applicant’s admitted prior art. The motivation to combine these references is to reduce battery consumption (see paragraph 4 of the applicant’s published specification).
 	Although Panja discloses transmitting the first serial code and the second serial codes received from the wireless communication device to a management server (see col. 5 lines 33-45), Panja does not specifically disclose a base station that transmits data and adding positional related to the base station and transmit the positional information to a management server.
 	Matsumoto teaches a base station that transmits data and adding positional related to the base station and transmit the positional information to a management server (see paragraph 184: position information estimated based on a base station and registering this information in a database in server device 1204), and further teaches
 	storing a first serial code and a second serial code (see paragraph 184: transferring, to the server device 1204, a product serial number of a terminal as well as information for identifying the user itself such as a mobile terminal identification information or a SIM card ID, i.e. first and second serial codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of Matsumoto. The motivation to combine these references is to provide a method for near field communication devices to perform communication and controlling NFC devices (see paragraph 1 of Matsumoto).

Consider claim 9, Matsumoto discloses that the management server is configured to manage the location of a product based on the serial code (see col. 1 lines 54-65 and col. 3 lines 57-59).
Panja does not specifically disclose a base station that transmits data and adding positional related to the base station and transmit the positional information to a management server.
 	Matsumoto teaches a base station that transmits data and adding positional related to the base station and transmit the positional information to a management server (see paragraph 184: position information estimated based on a base station and registering this information in a database in server device 1204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Panja and combine it with the noted teachings of Matsumoto. The motivation to combine these references is to provide a method for near field communication devices to perform communication and controlling NFC devices (see paragraph 1 of Matsumoto).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412